Citation Nr: 0705101	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for disability manifested 
by urinary voiding difficulties.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION


The veteran served on active duty from December 1973 to 
February 1976.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision in 
which the RO denied the veteran's claim of service connection 
for urinary retention.  In August 2004, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in August 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2004.

In June 2006, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, it was clarified that the issue on appeal is 
entitlement to service connection for disability manifested 
by urinary voiding difficulty.  Also during the hearing, the 
appellant submitted additional evidence to the Board, waiving 
initial RO consideration of the evidence.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.800 (2006).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the  claim on appeal has been 
accomplished.

2.  No diagnosed disability manifested by urinary voiding 
difficulty was shown in service, and the competent evidence 
does not establish a medical nexus between any currently 
diagnosed disability and the veteran's active service. 




CONCLUSION OF LAW

The criteria for service connection for disability manifested 
by urinary voiding difficulty are not met.  38 U.S.C.A. §§ 
1101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In November 2002, the RO sent the appellant a pre-rating 
notice letter informing him that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things: an injury in military service or a disease 
that began in or was made worse during military service, or 
an event during military service that caused an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  He was advised as to what 
medical evidence he could submit in support of his claim.  
After that letter, the appellant and his representative were 
afforded full opportunity to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The aforementioned letter also listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  The letter provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get. 
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
thus finds that the November 2002 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matter now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the appellant before the rating 
action on appeal; hence, Pelegrini's timing of notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided information pertinent to the matters of current 
disability and medical nexus via the November 2002 letter, 
addressed above.  While the RO has not provided the veteran 
notice regarding the assignment of a disability rating and an 
effective date, on these facts, such omission is harmless.  
See Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 
21, 2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  Because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being, 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records, VA treatment records dated from 
August 2003 to March 2005 and private treatment records dated 
from June 1993 to May 2006, identified by the veteran.  In 
connection with this claim, the veteran was afforded VA 
examinations in January 2003, the reports of which are 
associated with the claims file.  The veteran testified 
during a hearing before the undersigned in June 2006; the 
transcript of that hearing is of record.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The service medical records show that in April 1975, the 
veteran was seen for complaints of difficulty urinating in 
the presence of others for six years and he requested a 
urological consultation despite a "GMO" opinion that the 
problem is psychological.  The examiner indicated that the 
veteran had a history of inability to void under public 
circumstances-a problem present prior to service-and was 
certainly worse in the Army.  It was noted that recently he 
was unable to produce a drug urine sample.  It was indicated 
that there was no history of genitourinary trauma or 
infection.  The impression was detrusor/bladder dyssynergia.  

A June 1975 entry indicated that the veteran was being 
investigated for inability to void publicly, specifically 
inability to produce a urine specimen for purposes of drug 
control.  It was indicated that "IVP demonstrated normal 
upper tracts and normal bladder outline.  It was noted that 
the veteran was instructed not to empty his bladder before 
completion of the examination, but did anyway, and no voiding 
study was possible.  The examiner did conclude that there was 
no objective evidence of voiding dysfunction.  

On separation examination in January 1976, the clinical 
evaluation of the genitourinary system was normal and it was 
indicated that examination was normal with no defects or 
diagnoses noted.  

St. Joseph's Hospital records dated in June 1993 and July 
1994 show complaints of difficulty voiding.  The veteran 
underwent cystoscopy and internal urethrotomy in June 1993 
and the postoperative diagnoses were anterior urethral 
stricture and urinary retention.  In July 1994, he again 
underwent cystoscopy and internal urethrotomy and also 
underwent transurethral incision of the bladder neck.  The 
operation diagnoses were urinary retention, urethral 
stricture and bladder neck obstruction.  

Private outpatient treatment records dated from October 1996 
to January 2003 show complaints of inability to urinate in 
public and assessments of bashful bladder syndrome and benign 
prostate hypertrophy (BPH).

On VA psychiatric examination in January 2003, the examiner 
noted that the veteran was to be assessed for an original 
service connection for paruresis and indicated that the 
claims file was available at the time of evaluation.  The 
veteran inservice and postservice history regarding urinary 
problems was noted.  The Axis I (clinical disorders) 
diagnosis was anxiety disorder, not otherwise specified.  The 
Axis III (general medical conditions) diagnosis was urinary 
problems, deferred to medical evaluation.  The examiner 
stated that she could not comment as to whether or not the 
veteran had a specific medical etiology for his urinary 
problems.  It was indicated that if there was no medical 
etiology to the problem, then it would be suggested that his 
difficulty urinating had more to do with his anxiety.  It was 
indicated that while anxiety was a component to the urinary 
problems, no answer could be stated as to whether or not the 
anxiety was the cause of the problem.  The examiner noted 
that the veteran's current urinary problem appeared to be the 
identical problem that he was treated for in service, and 
that he described symptoms identical to those that were 
documented in the claims file.  

On VA genitourinary in January2003, the examiner indicated 
that the claims file was reviewed and noted that the veteran 
had internal optical urethrotomy in 1994 for urethral 
stricture with no subsequent recurrence.  On examination, 
objective findings were negative for incontinence, renal 
colic, bladder stones, hospitalization for urinary tract 
disease, malignancy, catheterization, medications, or loss of 
use of a creative organ.  The final diagnoses were normal 
genitourinary examination and BPH.  

VA outpatient treatment records dated from August 2003 to 
March 2005 include a January 2003 urology clinic note with an 
impression of normal examination and BPH.  Outpatient 
psychiatry records show complaints of inability to urinate in 
public and diagnoses of paruresis, social phobia, depressive 
disorder, NOS and general anxiety disorder.

A May 2006 statement of Dr. Farrell indicated that the 
veteran suffers from bashful bladder syndrome with 
considerable difficulty voiding in public.  It was indicated 
that he had undergone urodynamic and was taking medication 
for an enlarged prostate.  It was indicated that urologic 
workup showed no significant objective findings.  

During a hearing before the undersigned in June 2006, the 
veteran testified that during service, he was unable to 
provide a urine sample.  He indicated he was sent to a 
urologist and despite being asked not to void his bladder, he 
did so and the examiner terminated the evaluation.  He 
testified that after that incident, he did not seek any other 
treatment.  The veteran's representative noted the veteran's 
post-service medical treatment and the veteran testified that 
he was taking medication for an enlarged prostate.  He also 
indicated that he had taken anti-depression medication, but 
was not currently taking that medication because of a bad 
reaction.  

After a full review of the record, including the medical 
evidence and statements and testimony of the veteran, the 
Board concludes that service connection for disability 
manifested by urinary voiding difficulties is not warranted.  

There is no competent medical evidence showing that a 
disability manifested by urinary voiding difficulty had its 
onset during service or is in any way related to service.  
While the service medical records show that the veteran had a 
complaint of difficulty urinating in public and was unable to 
provide a urine sample on request, there is no diagnosis of 
any genitourinary disability during service.  The separation 
examination was normal and no diagnoses were noted at that 
time.  While there is post-service evidence reflecting 
diagnoses of urethral stricture, BHP and bladder neck 
obstruction, there is no competent medical evidence linking 
any of these diagnosed conditions to service.  The January 
2003 VA psychiatric examiner speculated that urinary problems 
may be associated with anxiety, but the examiner was unable 
to state any specific etiology of his urinary problems.  
Subsequent VA genitourinary examination in January 2003 was 
assessed as normal, with a diagnosis of BPH.  There is no 
medical opinion linking BPH to service.   

The post-service medical records also include notations of 
"bashful bladder syndrome".  The Board emphasizes, however, 
that Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent 
that the veteran's urinary complaints are associated with 
bashful bladder syndrome, not shown to be a disability for VA 
compensation purposes, such complaints do not provide a 
predicate for a grant of service connection for disability 
manifested by urinary voiding difficulties.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's oral and written assertions, as well as the 
veteran's testimony during a hearing before the undersigned; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matters of diagnosis and etiology-matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for disability manifested by urinary 
voiding difficulties must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

ORDER

Service connection for disability manifested by urinary 
voiding difficulty is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


